





EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is dated as of December 12, 2011, by
and among ImageWare Systems, Inc., a Delaware corporation (the “Company”), Neal
Goldman and Goldman Capital Management Money Purchase Plan (together,
“Goldman”).

RECITALS

WHEREAS, Goldman currently holds certain promissory notes of various maturities
in the principal amount of $6.75 million, as more particularly set forth on
Schedule A attached hereto (the “Notes”); and

WHEREAS,


subject to the terms and conditions set forth herein, the Company and Goldman
desire to cancel and retire the Notes, together with accrued and unpaid interest
due and payable on such Notes, up to and including the Closing Date, as defined
herein, in exchange for the consideration set forth on Schedule A (“Exchange
Consideration”), which Exchange Consideration shall be allocated as set forth in
Schedule A (the “Exchange”);



WHEREAS, part of the Exchange Consideration shall consist of 9,765,534 shares of
the Company’s Common Stock, $0.01 par value (the “Exchange Shares”), and shares
of the Company’s Common Stock, and warrants exercisable for shares of the
Company’s Common Stock (together, “New Securities”), issued in connection with a
qualified financing tentatively scheduled to close on or before December 16,
2011 (“Qualified Financing”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:

AGREEMENT

1.

Securities Exchange.

(a)

In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, at Closing,
Goldman shall deliver and surrender to the Company for cancellation each of the
Notes, in exchange for the Exchange Consideration. In consideration for the
foregoing, the Company agrees to issue and deliver to Goldman the Exchange
Consideration, as more particularly set forth on Schedule A attached hereto.  

(b)

The closing under this Agreement (the “Closing”) shall take place immediately
upon the satisfaction of each of the conditions set forth in Sections 4 and 5
hereof (the “Closing Date”).




(c)

At the Closing, Goldman shall deliver to the Company for cancellation the Notes,
or an indemnification undertaking with respect to such Notes in the event of the
loss, theft or destruction of such Notes.  Simultaneously, the Company shall
issue to Goldman the Exchange Consideration, including a certificate evidencing
the Exchange Shares and the New Securities.

2.

Representations, Warranties and Covenants of Goldman.  Goldman hereby makes the
following representations and warranties to the Company, and covenants for the
benefit of the Company:  

(a)

This Agreement has been duly authorized, validly executed and delivered by
Goldman and is a valid and binding agreement and obligation of Goldman
enforceable against Goldman in accordance with its terms, subject to limitations
on enforcement by general principles of equity and by bankruptcy or other laws
affecting the enforcement of creditors’ rights generally, and Goldman has full
power and authority to execute and deliver the Agreement and the other
agreements and documents contemplated hereby and to perform its obligations
hereunder and thereunder.

(b)

Goldman understands that the Exchange Shares and New Securities are being
offered and sold to it in reliance on specific provisions of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of Goldman set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state securities laws.

(c)

Goldman is an “accredited investor” as defined under Rule 501 of Regulation D
promulgated under the Securities Act.

(d)

Goldman is and will be acquiring the Exchange Shares and New Securities for
Goldman’s own account, for investment purposes, and not with a view to any
resale or distribution in whole or in part, in violation of the Securities Act
or any applicable securities laws.

(e)

The offer and sale of the Exchange Shares and New Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 3(a)(9)
and/or 4(2) thereof.  Goldman understands that the Exchange Shares and New
Securities are “restricted securities,” as that term is defined in the
Securities Act and the rules thereunder, have not been registered under the
Securities Act, and that none of the Exchange Shares or New Securities can be
sold or transferred unless they are first registered under the Securities Act
and such state and other securities laws as may be applicable or the Company
receives an opinion of counsel reasonably acceptable to the Company that an
exemption from registration under the Securities Act is available (and then the
Exchange Shares and New Securities may be sold or transferred only in compliance
with such exemption and all applicable state and other securities laws).  

(f)

Goldman owns and holds, beneficially and of record, the entire right, title, and
interest in and to the Notes free and clear of all rights and Encumbrances (as
defined below).   Goldman has full power and authority to transfer and dispose
of the Notes free and clear of any right or Encumbrance other than restrictions
under the Securities Act and applicable state securities laws.  Other than the
transactions contemplated by this Agreement, there is no outstanding plan,
pending proposal, or other right of any person to acquire all or any of the
Notes.  Encumbrances shall mean any security or other property interest or
right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.  

3.

Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to Goldman, and covenants for the benefit of Goldman, as
follows:

(a)

The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.

(b)

The Exchange Shares have been duly authorized by all necessary corporate action
and, when paid for or issued in accordance with the terms hereof, the Exchange
Shares shall be validly issued and outstanding, fully paid and nonassessable,
free and clear of all liens, encumbrances and rights of refusal of any kind.  

(c)

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

(d)

The Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and delivery of the
Exchange Shares hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Exchange Shares, or similar securities to, or solicit offers with
respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Exchange Shares under
the registration provisions of the Securities Act and applicable state
securities laws.  Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Exchange Shares.

4.

Conditions Precedent to the Obligation of the Company to Consummate the
Exchange.  The obligation hereunder of the Company to issue and deliver the
Exchange Consideration to Goldman and consummate the Exchange is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below.  These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

(a)

Goldman shall have executed and delivered this Agreement.

(b)

Goldman shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Goldman at or prior to the Closing.

(c)

The representations and warranties of Goldman shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.

5.

Conditions Precedent to the Obligation of Goldman to Consummate the Exchange.
The obligation hereunder of Goldman to surrender the Notes, accept the Exchange
Consideration and consummate the Exchange is subject to the satisfaction or
waiver, at or before the Closing, of each of the conditions set forth below.
 These conditions are for Goldman’s sole benefit and may be waived by Goldman at
any time in its sole discretion.

(a)

The Company shall have executed and delivered this Agreement.

(b)

The Company shall have consummated the Qualified Financing.  

(c)

The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

(d)

Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.

6.

Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction.  Each of the Parties consents
to the exclusive jurisdiction of the Federal courts whose districts encompass
any part of the State of California in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.  Each Party waives its
right to a trial by jury.  Each Party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such Party at its address
set forth herein.  Nothing herein shall affect the right of any Party to serve
process in any other manner permitted by law.

7.

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the Parties.

8.

Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




IWS 12-13-11







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.

IMAGEWARE SYSTEMS, INC.

By:_/s/ S. James Miller, Jr._____________________
Name:  S. James Miller, Jr.
Title: Chief Executive Officer

NEAL GOLDMAN:

_/s/ Neal Goldman___________________________


GOLDMAN CAPITAL MANAGEMENT MONEY PURCHASE PLAN

By:_/s/ Neal Goldman____________________________________

     Name:  Neal Goldman

     










2




IWS 12-09-11




--------------------------------------------------------------------------------







SCHEDULE A

Conventional Notes

 

 

Neal Goldman (ST Notes) (Principal Only)

 $750,000

 

 

 $750,000

 

The Conventional Notes shall be rolled over into the Qualified Financing,
resulting in the holder of the Conventional Note using the principal amount of
the Conventional Note to purchase the New Securities upon the terms and
conditions set forth in the Securities Purchase Agreement executed by the
Purchasers in connection with the Qualified Financing.

 

Convertible Notes

 

 

Neal Goldman 6/9/11 (Principal Only)

 $500,000

 

Neal Goldman 12/8/10 (Principal Only)

 $350,000

 

Neal Goldman 11/24/10 (Principal Only)

 $650,000

 

 

 $1,500,000

 

The principal amount of the above –referenced Convertible Notes shall be paid
promptly following the consummation of the Qualified Financing.

 

Convertible Notes

 

 

Neal Goldman 10/5/10

 $2,000,000

 

Goldman CM MPP 11/24/10

 $1,350,000

 

Goldman CM MPP 12/8/10

 $1,150,000

 

 

 $4,500,000

 

The principal amount of the above-referenced Convertible Notes shall be
exchanged for Exchange Shares at Closing of the Qualified Financing.  The number
of Exchange Shares represents (i) principal on the above-referenced Convertible
Notes; and (ii) accrued but unpaid interest on the  (A) Conventional Notes, (B)
the Convertible Notes subject to payment promptly following the consummation of
the Qualified Financing, and (C) the Convertible Notes being exchanged for
Exchange Shares.  At Closing, the Company shall deliver irrevocable instructions
to its transfer agent to deliver the Exchange Shares to Goldman.







3




IWS 12-09-11


